On Petition eor Rehearing.
[Decided February 29, 1916.]
Per Curiam.
The attorneys for the appellant in this case have filed a petition for rehearing, in which they request that that paragraph in the opinion which calls attention to the misquotation from the record in the appellant’s brief be modified. It is not claimed that the statement in the opinion *30is incorrect, either in the quotation from the brief or the quotation from the record. But it is claimed that the facts preliminary to the final certification of the statement of facts are such that the attorneys for the appellant are not blamable for the misquotation that appears in the brief.
The facts are these: During the progress of the trial, and shortly after the trial court had made the ruling upon a motion for a directed verdict or to dismiss, the appellant’s attorneys requested from the court reporter a copy of the trial court’s remarks in ruling upon the motion, and a copy was soon thereafter furnished. In this copy, the remarks of the trial court are made to- appear the same as they appear in the appellant’s brief. When the statement of facts was prepared and delivered by the court reporter to the appellant’s attorneys, that portion covering approximately two pages embodying the court’s remarks was the same as now appears in the record. The attorneys for the appellant, upon discovering this fact, removed these two pages and inserted two other pages, giving the court’s remarks as they appeared upon the copy which they received from the stenographer during the trial. In this form the statement of facts was served upon the prosecuting attorney. No amendments were proposed, and in this form the statement was first certified.
• After the appellant’s opening brief was served, and the statement of facts had been filed in this court, the prosecuting attorney made a motion that the statement of facts be stricken, and in the alternative, that the statement of facts be returned to the superior court of Okanogan county and resubmitted to the trial judge for correction and recertification. This motion was submitted without oral argument, upon affidavits of the respective parties, and resulted in the order directing that the statement of facts be returned to the clerk of the superior court of Okanogan county for correction and recertification. The record as recertified gives the remarks of the trial court in ruling upon the motion for *31a directed verdict as stated in the opinion in this case. In other words, the two pages which had been inserted in the statement of facts by the attorneys for the appellant after it was received from the court reporter, and prior to the time it was served upon the prosecuting attorney are eliminated, and in lieu thereof the remarks of the trial court are made to appear in the same form as they appeared when the statement was delivered by the court reporter to the appellant’s attorneys.
In the answering brief, the prosecuting attorney called attention to the misquotation in the appellant’s opening brief, but did not detail the facts as they appear in the affidavits submitted upon the motion in this court to strike the statement, or in the alternative, to return for correction and re-certification. The appellant’s attorneys filed no reply brief. The cause upon the merits was not argued orally. The writer of the opinion upon the merits had no knowledge of the motion at the time of the preparation of the opinion, or the record made thereon. The attorneys for the appellant, other than in the affidavits on the motion, had in no manner called attention to the circumstances under which the misquotation in their opening brief occurred. In preparing the opinion upon the merits, the motion to return the statement for correction and recertification, and the affidavits thereon, are wholly irrelevant and immaterial, and would not be examined unless the briefs had called attention to some matter therein that was proper to be considered.
The above statement of the facts is made because the attorneys for the appellant take the position in their petition for a rehearing that the paragraph in the opinion calling attention to the misquotation in the opening brief was unjust and unfair to them.
Petition for rehearing denied.